



109 SRES 26 IS: Commending the people of Iraq on the


U.S. Senate
2005-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		III

		109th CONGRESS

		1st Session

		S. RES. 26

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Lugar submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Commending the people of Iraq on the

		  election held on January 30, 2005, of a 275-member Transitional National

		  Assembly and of provincial and regional governments and encouraging further

		  steps toward establishment of a free, democratic, secure, and prosperous

		  Iraq.

	

	

		Whereas on January 30, 2005, for the first time in over 50

			 years, the citizens of Iraq had the opportunity to vote in a free election, to

			 choose their own leaders, and to begin the process of writing their own

			 constitution;

		Whereas the election in Iraq was held despite imperfect

			 conditions, threats to voters, candidates, and election workers, and acts of

			 violence by those seeking to prevent the voice of the majority of the people of

			 Iraq from being heard;

		Whereas an estimated 14,300,000 Iraqis were registered to

			 vote at more than 5,000 polling stations across Iraq and in 14 other

			 countries;

		Whereas a majority of individuals who were eligible to

			 vote participated in the election and the final results of the election will be

			 certified on February 15, 2005;

		Whereas, the newly elected 275-member Transitional

			 National Assembly of Iraq will include at least 25 percent female

			 representation, will serve as the national legislature of Iraq, and will name a

			 Presidency Council consisting of a President and 2 Vice Presidents that will

			 appoint a new Prime Minister of Iraq and approve the selection of cabinet

			 ministers;

		Whereas the Transitional National Assembly will draft a

			 national constitution that will be presented to the people of Iraq for their

			 approval in a national referendum to be held in October 2005 and that will lead

			 to the election of a constitutional government in Iraq;

		Whereas the election establishes a credible process for

			 governing Iraq under a mandate from the majority of the people of Iraq and

			 reflects the will of the people for a new Iraq in which all communities are

			 represented and terrorism is eliminated;

		Whereas the election was a historic step towards

			 development of democracy for the people of Iraq and an inspiration to all those

			 in the region who are striving to achieve democracy in their own

			 countries;

		Whereas the United States is committed to facilitating the

			 development of a strong and proud Iraq that is built by the people of Iraq

			 through their unified efforts and their commitment to protecting the

			 territorial integrity and national unity of Iraq;

		Whereas President George W. Bush stated after the election

			 in Iraq that the world is hearing the voice of freedom from the center

			 of the Middle East; and

		Whereas the United States Government stands ready to work

			 with the new Government of Iraq to build a free, democratic, secure, and

			 prosperous Iraq: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes that,

			 on January 30, 2005, the people of Iraq elected a 275-member Transitional

			 National Assembly and leaders of provincial and regional governments in Iraq in

			 an election that has been widely described as free and fair;

			(2)recognizes this

			 election is a milestone in the development of democracy in Iraq, commends the

			 people of Iraq on the election, and congratulates the new members of the

			 Transitional National Assembly and the leaders of the provincial and regional

			 governments;

			(3)commends the

			 Independent Electoral Commission of Iraq for its administration of the election

			 and commends the United Nations Mission in Iraq for the provision of expert

			 technical assistance and training to the Commission;

			(4)expresses its

			 respect for the freely expressed will of the people of Iraq, its admiration for

			 their courage in the face of intimidation, threats, and acts of violence, and

			 its intention to work with the new Government of Iraq to help the people of

			 Iraq realize the opportunity for a more peaceful and prosperous future;

			(5)urges the new

			 leadership of Iraq to move forward with drafting the constitution, upholding

			 the rule of law, and holding a referendum on the new constitution in October

			 2005;

			(6)urges all members

			 of the international community to help Iraq end the violent insurgency which is

			 destabilizing the region and help Iraq build the necessary political, economic,

			 and security infrastructure essential to establish a viable, democratic state

			 and improve the lives of the people of Iraq; and

			(7)reaffirms the

			 commitment of the United States to help the people of Iraq succeed in building

			 their own government and fulfilling the aspirations of the people of Iraq for a

			 free, united, peaceful, and prosperous Iraq.

			

